Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 1 of 8 PageID 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
V. )
EVAN ANDREW BUBBERS ) — Case'No. .
alka “sunbob1234” 3:21-mj- D.O4- POR
+)
— )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — December 9, 2020 ___ in the county of Duval in the
_____ Middle Districtof __—_—~Filorida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252(a)(2) and (b)(1) Distribution of child pornography

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

 

Complainant's signature

SA Katherine Spina, NCIS

Printed name and title

Sworn to before me and signed in my presence.

owe: 391] P02)

City and state: Jacksonville, Florida

  

idge 's signature

Patricia D. Barksdale, U.S. Magistrate Judge

 

 

 

Printed name and title
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 2 of 8 PagelD 2

AFFIDAVIT

I, Katherine Spina, being duly sworn, state as follows:

i I ama Special Agent (SA) with the Naval Criminal Investigative Service
(NCIS) and have been so employed since January 2019. Iam currently assigned to the
NCIS Resident Agency Jacksonville Florida, where I investigate crimes committed by
personnel of the United States Navy and United States Marine Corp. I am a graduate
of the Department of Homeland Security Federal Law Enforcement Training Center,
Criminal Investigator Training Program and a graduate of the NCIS Special Agent
Basic Training Program. This training qualifies me as a Federal Law Enforcement
Officer of the United States of America. I have received more than 450 hours of
training in criminal investigations and law enforcement techniques, to include firearms
training, as well as training in defensive tactics, crime scene processing, interview and
interrogation. Additionally, I am trained as a child forensic interviewer, with the
ability to conduct forensically sound interviews of children, who have witnessed or
have been victimized in the commission of a crime. I hold a Bachelor of Arts (B.A.)
double major in Forensic Biology and Psychology from Guilford College, North
Carolina, and a Master of Science in Forensic Science from George Mason University,
Virginia. Prior to NCIS, I worked at the National Center for Missing and Exploited
Children (NCMEC), within the Missing Children Division. Based on my training and
education, I have extensive knowledge of crimes against children. Since becoming a
Special Agent with NCIS, I have worked with experienced Special Agents, local law

enforcement personnel and non-sworn professionals, who investigate crimes against
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 3 of 8 PagelD 3

children. In the performance of my duties, I have investigated and assisted in the
investigation of matters involving crimes against children including the possession,
distribution and production of child pornography, solicitation of minors, child abuse,
child sexual assault and rape.

bs Specifically, I have assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of 18 U.S.C.
§§ 2251 and 2252. As a federal agent, I am authorized to investigate and assist in the
prosecution of violations of laws of the United States, and to execute search warrants
and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based on information I
obtained from my personal observations, as well as from records and information
directly provided to me by experienced law enforcement officers and personnel. This
affidavit is being submitted for the limited purpose of establishing probable cause for
the following criminal complaint, and I have not included each and every fact known
to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause that EVAN ANDREW BUBBERS has
committed a violation of 18 U.S.C. § 2252(a)(2) and (b)(1), that is, distribution of child
pornography.

4. I make this affidavit in support of-a criminal complaint against EVAN
ANDREW BUBBERS, a/k/a “sunbob1234,” that is, on or about December 9, 2020,
in the Middle District of Floridaa EVAN ANDREW BUBBERS, a/k/a

“sunbob1234,” did knowingly distribute a visual depiction using any means and

2
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 4 of 8 PagelD 4

facility of interstate and foreign commerce, when the production of the visual depiction
involved the use of a minor engaging in sexually explicit conduct, and the visual
depiction was of such conduct in violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

oi On March 17, 2021, Special Agent Nick Auletta with Naval Criminal
Investigative Service Resident Agency (NCISRA) in Jacksonville, Florida told me he
was notified on the same date by Detective Ashley Corbett of the Jacksonville Sheriff's
Office (JSO) of a CyberTipline report (CyberTip) generated from NCMEC. NCMEC
reported a particular social media application (“Chat Application A”) filed a CyberTip
regarding images of potential child pornography. The CyberTip indicated that the
images had been uploaded/shared with users or a group of users and Chat Application
A had viewed the images of child pornography it had reported to NCMEC. I received
the Cybertip from SA Auletta on March 29, 2021 and reviewed it on the same date.

6. On March 29, 2021, I received a DVD of the images of potential child
pornography from JSO Det. Corbett and I reviewed them on the same date. According
to the NCMEC CyberTip, four (4) potential child pornography files were uploaded to
Chat Application A by the username “sunbob1234” on December 9, 2020. Three of
the four files appear to be the same video, with just different file names. The fourth file
is a PDF of subscriber information and not a file containing child pornography. The
three files appearing to show the same video depict one prepubescent child, laying on
her back, with a pink, pattern pillow behind the head. The child is nude, with a brief
visual of the child’s chest. The video begins with an unknown adult left hand

masturbating an unknown adult penis. The video shows the adult penis inserted into

3
‘Case 3:21-cr-00032-TJC-JBT Document 1 Filed 03/31/21 Page 5 of 8 PageID 5

the child’s mouth, pulled out and ejaculated into the child’s mouth. The video focuses
on the inside of the child’s mouth, viewing semen in the mouth. The child swallows
the semen and proceeds to open her mouth to show the semen no longer in the mouth.
The adult penis is then placed back into the child’s mouth, multiple times, prior to the
video ending. Based on my training and experience, I believe the video shows a
prepubescent child based on the childlike features of the child, including small teeth,
arms, torso, and facial features. Based on my training and experience, I concluded that
this video contained a visual depiction of a minor engaged in sexually explicit conduct
and constitutes child pornography pursuant to pursuant to 18 U.S.C. § 2256.

7. Based on my training and experience and conversations with other
investigators, I learned that Chat Application A is often used by individual users to
meet online, engage in conversation through private messages, and share photographs
and other content. I also learned that the use of Chat Application A necessarily
involves the use of the Internet, which I know to be a facility of interstate commerce.
Based on my training and experience and conversations with other investigators, I also
learned that Chat Application A is often used by individuals who have a sexual interest
in children as a platform to identify other like-minded individuals to trade, distribute,
and receive child pornography.

8. On March 30, 2021, JSO Det. Corbett told me JSO associated the IP
address 69.180.83.57 with EVAN ANDREW BUBBERS. On March 1, 2021, JSO
Det. Corbett had issued a subpoena to Comcast for subscriber information for IP

address 69.180.83.57. On March 3, 2021, Comcast provided responsive documents to

a
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 6 of 8 PagelD 6

the subpoena, which I have reviewed. The responsive documents indicated the IP
address was associated with EVAN BUBBERS, 822B BEQ BLDG RM3243,
Jacksonville, Florida. Based on my knowledge of Naval Air Station Jacksonville, I
understood this address to refer to the barracks where members of the military are
housed.

oy On March 30, 2021, I researched EVAN ANDREW BUBBERS in a
Department of Defense database and confirmed he was stationed at Naval Air Station
Jacksonville. I learned BUBBERS was assigned to United States Navy command,
Patrol Squadron Thirty (VP-30) for his work assignment.

10. On March 30, 2021, I contacted VP-30 to have BUBBERS transported to
the NCISRA Jacksonville Building, located on Naval Air Station Jacksonville,
Florida, at 659 Enterprise Avenue, Jacksonville, Florida, in connection with a cybertip
investigation.

11. On March 30, 2021, BUBBERS was escorted by his command to the
NCIS Building. Shortly thereafter, NCIS Special Agents Michael Fieber and I
retrieved BUBBERS from his command and met with BUBBERS for an interview.
The interview was audio/video recorded. After being advised of his constitutional
rights through the military acknowledgement of rights, BUBBERS acknowledged his
rights, verbally and in writing waived those rights, and agreed to speak with us. During
this interview, BUBBERS stated, in summary and among other things, the following:

a. BUBBERS stated he had viewed and downloaded child

pornography of minors as young as five years old but was unsure if the children were

5
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 7 of 8 PagelD 7

younger in age.

b. BUBBERS admitted to uploading and sharing videos of child
pornography on Chat Application A through group chats or direct messages, including
a video of an adult engaging in oral sex with a young child that seemed consistent with
the video described above from the CyberTip.

C; BUBBERS stated he initially started viewing older minors
engaging in sexual activity and the age of the children kept getting younger. As one
group chat would fade out or chat less, BUBBERS would join other groups. These
groups got more graphic, the age of the children younger, and the content “worse.”

d. BUBBERS said he stopped viewing child pornography when he
was about 17 years old but resumed viewing it when he was about 19 years old. He
said he was still actively looking at child pornography.

&. BUBBERS stated he had child pornography located on his cell
phone. BUBBERS identified the location of the stored child pornography
images/videos, which was located in the “Hidden” folder of his iPhone gallery.
BUBBERS estimated he had under 75 videos on his phone. These videos consisted of
males and females who had not hit puberty engaging in sexual activity. BUBBERS
consented verbally and in writing to a search of his phone, providing the password to
his phone.

12. On March 30, 2021, NCIS agents conducted a forensic analysis of
BUBBERS’s phone. During a preliminary review of the phone, I discovered the child

pornography files BUBBERS indicated were in his “Hidden” folder. Among those

6
Case 3:21-cr-00032-TJC-JBT Document1 Filed 03/31/21 Page 8 of 8 PagelD 8

images and videos, I located a video that appeared to be the same video from the
CyberTip, described above, along with numerous other images/videos of child
pornography and bestiality.

13. Based upon the foregoing facts, I have probable cause to believe that on
or about December 9, 2020, in the Middle District of Florida, EVAN ANDREW
BUBBERS, a/k/a “sunbob1234,” did knowingly distribute a visual depiction using
any means and facility of interstate and foreign commerce, when the production of the
visual depiction involved the use of a minor engaging in sexually explicit conduct, and

the visual depiction was of such conduct in violation of 18 U.S.C. § 2252(a)(2) and

Kat k —

Katherine Spina, Special Agent
Naval Criminal Investigative Service

(b)(1).

Subscribed and sworn to before me this ZA say of March, 2021, at Jacksonville,
Florida.

 

PATRICIA D. BARKSDALE
United States Magistrate Judge
